DECISION
The application of the above-named defendant for a review of the sentence for Count III, Burglary; Count IV, Theft; Count V, Criminal Mischief; 10 years with 3 years suspended on each count; all sentences shall run consecutively imposed on January 13, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
This Board strongly recommends that the Department of Institutions arrange for an alcohol treatment program while this individual is incarcerated at MSP.
We wish to thank Steve Hudspeth, Deputy County Attorney from Cascade County for appearing before the Sentence Review Board.
We wish to thank Melody Brown of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.